DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 1, 8, 11-13, 27, and 30 made on 06/03/2022 has been considered and the objection to the claims is withdrawn.
Applicant’s corrections to claim rejection under 112(b) for claims 1, 8, and 27 made on 06/03/2022 in AFCP2.0 request filed 07/05/2022 has been considered and the rejection under 112(b) to the claims are withdrawn. Therefore, the proposed amendment is entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with R. Chad Bevins (Reg. # 51,468) on 07/19/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for operating one or more radio access systems, comprising: 
configuring a first carrier having a first carrier frequency band and a second carrier having a second carrier frequency band for use for radio access in a first radio access system; 
wherein said second carrier is configured for frequency division duplex signaling; 
wherein a useful frequency band of said second carrier is defined to, at least partially, overlap in frequency with a useful frequency band of a third carrier having a third carrier frequency band of a second radio access system; wherein said third carrier has an overlapping coverage area with said second carrier; and 
wherein at least a part of said useful frequency band of said second carrier overlaps in frequency with guard bands of said third carrier, 
wherein a center frequency of said useful frequency band of said second carrier is offset with respect to a center frequency of said useful frequency band of said third carrier, and 
wherein said offset is equal to a width of said guard bands of said third carrier.

17. (Currently Amended) The method according to claim 8, further comprising a step of scheduling downlink signals in said second carrier.

Allowable Subject Matter
Claims 1-2, 5-8, 10-15, 17, 19-21, 27, and 30 renumbered to 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed limitations, i.e., “wherein a center frequency of said useful frequency band of said second carrier is offset with respect to a center frequency of said useful frequency band of said third carrier, wherein said offset is equal to a width of said guard bands of said third carrier” (claims 1, 8, 27, and 30) filed 05/16/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Pelletier et al. (US 2019/0089498 A1) (previously cited), which is directed to Long Term Evolution-Assisted NR Flexible Radio Access; and teaches an LTE eNB configures NR to use separate resources including carrier and separate resources including physical resources. bandwidth 510 and 516 are associated with a different transmission mode that is not LTE. A different transmission mode may be NR. NR is associate with spectrum flexibility that enables deployment in different frequency bands and with different duplex arrangements, such as FDD operation. The NR spectrum used by the NR carrier may overlap partially or fully with the LTE spectrum used by the LTE carrier, where an NR signal may be located in the guard band of the LTE cell. For example, LTE cell 802 is overlapping with NR cell 804. The overlapping spectrum between LTE carrier and NR carrier, WTRUs can use resources configured for LTE NR. (Fig. 5, [0164], [0188]-[0189], [0196], [0242], [0284]-[0285]);
Zhou et al. (US 2017/0257772 A1) (previously cited), which is directed to Signal transmission apparatus and method, and wireless access node; and teaches a part of a fundamental channel of carrier A is overlapping in frequency with the guard band of the spectrum occupied by carrier B, wherein the first and second carriers may be different. (Fig. 7c, [0143], [0147]); and 
Sun et al. (US 2019/0342130 A1) (previously cited), which is directed to Method for Sending Carrier Information, Base Station, and Terminal; and teaches subcarriers of a first subcarrier mapping manner of LTE have a frequency offset value of a half subcarrier relative to subcarrier corresponding to a second subcarrier mapping NR. In a carrier shared by NR and LTE, the shifting by half a subcarrier is relative to the carrier center frequency. The LTE DL carrier and NR UL carrier have a frequency offset of a half subcarrier to avoid interference. (Fig. 10, [0090], [0092], [0140]-[0141]); and
Li et al. (US 2020/0281002 A1) (previously cited), which is directed to FDM Transmission for Inter-RAT Dual Connectivity UE; and teaches LTE transmitter shifts its UL center frequency to a desired NR UL frequency to provide an advantage of independent operation of NR and LTE circuitries. (Fig. 10, [0116]); and 
Yi et al. (US 2018/0035416 A1) (previously cited), which is directed to Method and apparatus for handling dc subcarrier in nr carrier in wireless communication system; and teaches NR carrier and LTE carrier coexist, where a gap between a center frequency of the LTE carrier and a center frequency of the NR carrier is a multiple of 15 kHz and may be shifted by 7.5 kHz. ([0176]).

Neither Pelletier nor Zhou, Sun, Li or Yi, taken alone or in any reasonable combination, teach the claims, i.e., “wherein a center frequency of said useful frequency band of said second carrier is offset with respect to a center frequency of said useful frequency band of said third carrier, and wherein said offset is equal to a width of said guard bands of said third carrier” (claims 1, 8, 27, and 30), in conjunction with other limitations recited in the claims.
	Therefore claims 1-2, 5-8, 10-15, 17, 19-21, 27, and 30 renumbered to 1-18 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478